Citation Nr: 0124450	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  96-45 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the appellant has submitted new and material 
evidence to reopen a previously denied claim of service 
connection for a psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


INTRODUCTION

The appellant served on active duty from January 1972 to 
August 1973.  The record indicates that he is currently 
incarcerated in Arizona.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), in which 
the RO declined to reopen a claim of service connection for a 
psychiatric disorder.  The RO had previously denied that 
claim in an October 1987 rating decision.  After the 
appellant perfected his appeal, he alleged that he 
experienced stressors in service warranting service 
connection for post-traumatic stress disorder (PTSD).  Thus, 
the Board is presented with two issues, as stated on the 
title page of this decision.  

In a September 2000 decision, the Board reopened the 
previously denied claim of service connection for a 
psychiatric disorder and denied as not well grounded the 
claim of service connection for a psychiatric disorder, to 
include PTSD.  In September 2000, the appellant, through his 
attorney, filed with the Board a motion for reconsideration, 
which the Board denied in October 2000.  On appeal to the 
United States Court of Appeals for Veterans Claims (the 
"Court"), in December 2000, VA moved the Court to vacate the 
September 2000 Board decision due to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, 114 Stat. 2096 (2000).  In a January 2001 Order, the 
Court ordered that the September 2000 Board decision be 
vacated and the matter remanded for further development of 
the record.  

When the appellant filed his claim, Disabled American 
Veterans represented him.  In June 2000, he filed a VA Form 
22a (Appointment of Individual as Claimant's Representative) 
naming a private attorney as his representative.  

The appellant's representative submitted additional evidence 
directly to the Board in June 2000.  Pertinent evidence 
submitted after the claim is certified to the Board must be 
considered by the RO prior to any determination by the Board, 
unless the appellant waives initial consideration of that 
evidence by the RO.  38 C.F.R. § 20.1304(c).  A waiver did 
not accompany the evidence.  The appellant's attorney also 
submitted additional evidence into the record in May 2001 and 
specifically noted that the appellant did not waive initial 
RO consideration of that evidence.  Given the outcome of the 
reopening analysis below, the appellant is not prejudiced in 
granting the claim to that extent.  However, as the 
additional evidence may be pertinent to the merits of the 
reopened claim and the appellant specifically did not waive 
initial RO consideration, that aspect of the case must be 
remanded for initial RO consideration of the additional 
evidence.  


FINDINGS OF FACT

1.  The RO last denied the appellant's claim of entitlement 
to service connection for a psychiatric disorder in an 
October 1987 rating decision; the RO notified the appellant 
of the rating decision by an October 21, 1987 letter; the 
appellant did not appeal.

2.  Since the October 1987 rating decision, the appellant 
submitted new and material evidence bearing directly and 
substantially on his claim seeking service connection for a 
psychiatric disorder.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The evidence of record prior to the October 1987 rating 
decision is as follows:

? Service medical records included a December 1971 
induction examination and medical history as given by 
the appellant, both of which were negative for 
indicating that he had a psychiatric disorder prior to 
his entry into active duty.  Service medical records 
revealed initial in-service treatment for a psychiatric 
disorder in January 1973.  At that time, the appellant 
described a history of a turbulent childhood, and 
reported frequent family fights that resulted in 
feelings of "nervousness".  He stated that he joined 
the Army to try to get away from his problems, but 
decided that he disliked the Army and wanted to leave 
military service.  Initial diagnosis in January 1973 
was acute schizophrenia, undifferentiated type.  

? An in-service hospitalization report dated later in 
January 1973 indicated that the appellant admitted to 
feigning symptoms and stated that he wanted a "QMP 
discharge" because he did not want to be labeled a 
"dud" or schizophrenic.  The service examiner noted 
that the appellant outlined a reasonable explanation of 
his manipulations of symptoms.  On mental status 
evaluation, the appellant appeared concerned about his 
"game" and that it had "gone too far."  The examiner 
found that the appellant manifested no symptoms of 
schizophrenia, depression, anxiety, or other neuroses 
or psychoses.  The diagnosis was changed to chronic 
sociopathic personality, moderate, manifested by anger, 
hostility, and manipulation.  It was noted that the 
personality disorder existed prior to the appellant's 
service.  

? In an in-service July 1973 clinical abstract, a service 
psychiatrist recommended that the appellant be 
separated from service after he was found unsuitable 
due to a character and behavior disorder.  The 
psychiatrist reported that his personality was 
characterized by sociopathic tendencies, manifested by 
hostility and an inability to handle pressure 
"demonstrated . . . [by] an unstable social history 
which was precipitated by a very insecure home life."  
The psychiatrist reported that the appellant's 
performance had been marginal, and demonstrated his 
inability to relate meaningfully to cadre or peers.  It 
was reported that he tended to internalize the pressure 
of every day life until it reached a degree where he 
acted out in hostile behavior.  The clinical abstract 
also reflects that he twice received nonjudicial 
punishment and one Special Courts-Martial for assault.  

? Post-service private medical records showed that the 
appellant was treated for alcoholism in 1984.  Those 
records revealed diagnoses in April 1985 of dysthymia, 
chronic alcohol abuse, and mixed personality 
disturbance with inadequate and antisocial features.  A 
July 1985 private clinical record indicated that the 
appellant was without a mental disorder.  

The evidence submitted after the October 1987 decision, with 
the exception of the additional evidence submitted by the 
appellant and for which he has not waived initial RO 
consideration, is as follows:

? In January 1996, the appellant filed a claim of service 
connection for "[m]ental [h]ealth disorders which began 
in the Army in Germany [in] 1972 [while on] active 
duty."  In an attached statement, he reported that he 
was harassed and punished in service to such a degree 
that he suffered a nervous breakdown.  He did not 
provide details of the alleged harassment and 
punishment.  He reported that psychiatric disorders 
caused him to be incarcerated on three different 
occasions after his separation from service.  

? VA hospital records reflected treatment the appellant 
received between September 1983 and February 1984.  In 
a September 1983 intake note, the appellant complained 
of increased irritability over the prior year, which he 
correlated to decreased alcohol intake.  He reported 
that he was "mad about something -- I don't know what."  
The appellant denied that he had a psychiatric history 
that pre-existed service.  Regarding his service, he 
described that he was immature and unable to cope with 
the stress of military life, and thus got involved with 
drugs and alcohol while on active duty.  He reported 
that he experienced a drug-related "episode" shortly 
after he entered service, describing that incident as a 
"nervous breakdown."  The appellant stated that he was 
returned to active duty shortly after being treated for 
the nervous breakdown.  He described himself at that 
time as quick-tempered and violent, and reported that 
he was court-martialed after he assaulted and harmed a 
superior officer.  The Axis I diagnosis was continuous 
alcohol and marijuana abuse; episodic mixed substance 
abuse; and "[rule out] [a]typical [a]ffective disorder, 
given history of instability, anxiety, and insomnia, 
but no clear diagnosis of another disorder."  The 
physician reported that the most accurate Axis II 
diagnosis was adult antisocial behavior.  

? Clinical records were obtained from the Texas 
Department of Corrections showing examinations and 
treatment for numerous physical and psychiatric 
disorders the appellant experienced while incarcerated 
between July 1985 and September 1990.  Those records 
showed an Axis I diagnosis of substance abuse and 
paranoia, both in remission.  Those medical records 
also reflected that the appellant was treated for paint 
and glue sniffing while incarcerated.  

? Outpatient records were obtained from a state hospital 
in Oklahoma reflected that the appellant was admitted 
into that facility for alcohol detoxification in 
November 1991.  During that hospitalization, the Axis I 
diagnosis was polysubstance abuse (alcohol and 
marijuana), and intermittent explosive disorder.  The 
Axis II diagnosis was antisocial traits.  The hospital 
records reflected that the appellant had recently 
completed a seven-year prison sentence; they did not 
contain any references to his military service other 
than his period of his service.  

? Medical records obtained from a community mental health 
hospital in Oklahoma, dated between February and June 
1992, reflected treatment the appellant received after 
presenting with problems related to depression and 
anxiety.  Mental health examiners related the problems 
to a history of alcohol abuse and violence.  Those 
records indicated that he continued to abuse alcohol 
during treatment, which contributed to racing thoughts 
and belligerence.  On termination of treatment, a final 
assessment showed that the appellant was noncompliant, 
appeared to be actively abusing alcohol, and appeared 
hostile and belligerent at times.  Those records were 
negative for either a psychiatric disorder or 
psychiatric history related to the appellant's service.  

? Medical records obtained from the Arizona Department of 
Corrections reflected treatment the appellant received 
between October 1992 to March 1997.  An examination 
report generated at initial intake in October 1992 
noted the appellant's history of alcohol abuse.  
Psychiatric examination reports reflected that the 
appellant complained of anxiety, depression, 
hallucinations, and delusions.  The pertinent diagnosis 
was anxiety disorder with some paranoia.  In March 
1997, an examining psychologist assessed that the 
appellant was stable, but had a high degree of anger 
and poor impulse control.  None of the records obtained 
from the Arizona Department of Corrections reflected 
clinical findings or opinions regarding the etiology of 
the psychiatric disorders.  

? In a letter received by the RO in November 1997, the 
appellant refuted the evidence in the claims file 
concerning his family and military history.  He 
reported that he had a "normal" childhood and 
education, did well in school, and led a relatively 
sheltered life prior to his service.  He stated that 
the traumatic experiences he sustained during service 
involved daily harassment and physical attacks by a 
noncommissioned officer.  The appellant expressed that 
the daily harassment eventually caused him to live in 
terror and fear for his life.  He also recalled being 
harassed later by a platoon leader on a regular basis, 
caused him to assault the platoon leader "pretty bad . 
. . ."  The appellant denied abusing alcohol and drugs 
while on active duty.  

II. Analysis

The RO, in a September 1987 rating decision, denied the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder.  The RO notified him of that 
determination in a September 18, 1987 letter.  In an October 
1987 rating decision, after receipt of further evidence, the 
RO again denied the claim and notified the appellant in an 
October 21, 1987 letter.  Rating decisions are final if the 
appellant does not file a notice of disagreement within one 
year after the RO's notice to him of the rating decision.  
38 C.F.R. §§ 20.200, 20.302.  Because the appellant did not 
file a timely notice of disagreement within that one-year 
period, the October 1987 rating decision became final one 
year later, in October 1988.

A claim may be reopened and the former disposition reviewed 
if new and material evidence is presented or obtained with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108.  

New and material evidence is defined as evidence 
not previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration; which is 
neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously 
assembled, is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

38 C.F.R. § 3.156(a) (emphasis in the original).  Whether new 
and material evidence is submitted is a jurisdictional test - 
if such evidence is not submitted, then the claim cannot be 
reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  The VCAA 
eliminated the well-grounded-claim requirement and redefined 
VA's duty to assist, but did not alter the jurisdictional 
requirement for submitting new and material evidence.  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.  

Evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a appellant's injury or disability, even where 
it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).  Newly presented evidence need only be probative 
as to each element that was a specified basis for that last 
disallowance.  Evans v. Brown, 9 Vet. App. 273, 284-285 
(1996).  The credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In denying the claim in September and October 1987, the RO 
reasoned that while there was evidence of a current 
psychiatric disorder, the appellant did not have disabilities 
during service of a chronic nature.  The additional medical 
records and the statements by the appellant obtained 
subsequent to the October 1987 rating decision, with the 
exception of the additional evidence for which initial RO 
consideration has not been waived, constitute new and 
material evidence.  In their totality, they provide a more 
complete picture of the claimed psychiatric disability.  
Accordingly, the Board concludes that the additional evidence 
presented since the October 1987 rating decision is new and 
material.  The claim of service connection for a psychiatric 
disorder is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.


REMAND

The VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before that date and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In its September 2000 decision, the Board denied the reopened 
claim of service connection for a psychiatric disorder, 
including PTSD, because it was not well grounded.  As the 
VCAA eliminated the well-grounded claim, the Board must now 
ensure that VA complied with the redefined duty to assist, 
which requires that VA provide the claimant with application 
forms and notify him or her of an incomplete application; 
provide the claimant with notice of required information and 
evidence; make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim; make 
every reasonable effort to obtain relevant VA, private, and 
service department records, as well as records possessed by 
other Federal agencies; and provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary.  38 U.S.C.A §§ 5102, 5103, 5103A (West Supp. 
2001).  The provisions of the VCAA are more beneficial to 
appellant.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant): (i) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (ii) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (iii) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The evidence of record includes competent medical 
evidence of a current psychiatric disorder and the 
appellant's allegations of a link between that diagnosis and 
service.  Therefore, a VA examination is necessary to 
determine the nature and etiology of his claimed psychiatric 
disorder.  

As the appellant here is incarcerated, the assistance 
provided by VA must be tailored to the unique and pecurliar 
circumstances of his incarceration.  Special care must be 
taken if the appellant is unable to report for a VA 
examination due to his incarceration.  Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  

While the Board reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken.

Accordingly, this case is REMANDED for the following:

1.  In undertaking the development herein, 
the RO must ensure that all notification 
and development action required by the 
VCAA is completed.  

2.  Ask the appellant supply the names 
and addresses of all health care 
providers who have recently treated him 
for a psychiatric disorder, to include 
PTSD, and the dates of such treatment.  
Secure any appropriate release, if 
necessary, to obtain complete clinical 
records of such treatment and associate 
them with the claims file.  

3.  Contact the appropriate records 
depository and obtain the appellant's 
service personnel records.  All documents 
obtained should be associated with the 
claims file.  

4.  Review the claims file and prepare a 
summary of the claimed stressor(s) based 
on review of all pertinent documents.  
This summary, and all supporting 
documents regarding the appellant's 
claimed stressor(s), should be sent to 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to certify the occurrence of 
the incident(s) and any indication of the 
appellant's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should 
conduct follow-up inquiries accordingly.  

5.  Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
appellant was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service or prior to service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the appellant to be afforded an 
examination by a VA psychiatrist, who has 
not previously examined him, to determine 
the diagnoses of all psychiatric 
disorders that are present.  The entire 
claims folder and a copy of this REMAND 
should be made available to the examiner 
prior to the examination.  The 
examination report should reflect review 
of pertinent material in the claims file.

(a)  The RO must specify for the 
examiner the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.

(b)  If a diagnosis of PTSD is made, 
the examiner is asked to specify (1) 
whether each alleged stressor found to 
be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  

(c)  If a diagnosis of some other 
psychiatric disorder is made, the 
examiner is asked to opine whether it 
is at least as likely as not related 
to the appellant's service.  

The examination report should include the 
complete rationale for all opinions 
expressed.  

Any special arrangements made due to the 
appellant's incarceration, or any 
inability to conduct the examination in 
accord with these instructions due to his 
incarceration, must be documented in the 
claims file.  

7.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals



 



